Title: 1779. Tuesday. May 11.
From: Adams, John
To: 


       Sailing by Belisle, which the English took last War after a Defence of Six Weeks with about 900 Men.
       
       F. still on the Subject. He says that the Contract made by Franklin and Deane with the farmers general, was for £40 Pr. Ct. whereas Tobacco was then at 90 and T. Morris made a Contract with them before for £70.
       F. and D. to be sure were duped by the Farmers General but Ford has nothing accurate in his Head, nothing judicious. He must be mistaken about Tobacco’s being at 90. He says farther it was to be du Poieds marquès which makes a difference of 8 Pound in the Hundred against Us.
       He says, Deane received from the Banker £1700 st. after he knew he was recalled and 1100 of it the Morning he went away. And he believes that Deane gave Money to Bancroft that he is now living upon. —It is impossible but he must be mistaken about the sum that D. received, and the Insinuation about Bancroft, is mere Suggestion and Conjecture. There is no End of such Whispers.
       Dr. Windship told me of Tuckers rough tarry Speech, about me at the Navy Board.—I did not say much to him at first, but damn and buger my Eyes, I found him after a while as sociable as any Marblehead man.—Another of Hinman, that he had been treated with great Politeness by me, and his first Attention must be to see Mrs. Adams, and deliver her Letters.
      